UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-03735 The New Economy Fund (Exact Name of Registrant as Specified in Charter) 333 South Hope Street, Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(213) 486-9200 Date of fiscal year end: November 30 Date of reporting period: February 28, 2011 Vincent P. Corti Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Kathryn A. Sanders O’Melveny & Myers LLP 400 South Hope Street, 10th Floor Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Schedule of Investments The New Economy Fund® Investment portfolio February 28, 2011 unaudited Value Common stocks — 91.23% Shares ) INFORMATION TECHNOLOGY — 25.51% Google Inc., Class A1 $ Apple Inc.1 Oracle Corp. QUALCOMM Inc. NetEase.com, Inc. (ADR)1 Corning Inc. eBay Inc.1 First Solar, Inc.1 Microsoft Corp. Avago Technologies Ltd. NHN Corp.1 Accenture PLC, Class A Baidu, Inc., Class A (ADR)1 Yahoo! Inc.1 Rovi Corp.1 Avid Technology, Inc.1 AAC Acoustic Technologies Holdings Inc. Autodesk, Inc.1 NVIDIA Corp.1 Cisco Systems, Inc.1 Trimble Navigation Ltd.1 Digital River, Inc.1 EMC Corp.1 Intel Corp. Monster Worldwide, Inc.1 Texas Instruments Inc. FLIR Systems, Inc. Quanta Computer Inc.2 CoreLogic, Inc. Automatic Data Processing, Inc. DTS, Inc.1 VTech Holdings Ltd. Rohm Co., Ltd. Wistron Corp.2 Maxim Integrated Products, Inc. Flextronics International Ltd.1 KLA-Tencor Corp. Linear Technology Corp. Cognex Corp. AOL Inc.1 Nokia Corp. FINANCIALS — 18.10% Citigroup Inc.1 Société Générale Industrial and Commercial Bank of China Ltd., Class H HDFC Bank Ltd. JPMorgan Chase & Co. Aberdeen Asset Management PLC Itaú Unibanco Holding SA, preferred nominative (ADR) AIA Group Ltd.1 Deutsche Bank AG Zions Bancorporation Bank of America Corp. Banco Bradesco SA, preferred nominative Wells Fargo & Co. Credit Suisse Group AG Banco Santander, SA State Street Corp. AFLAC Inc. Marsh & McLennan Companies, Inc. Bank of China Ltd., Class H HSBC Holdings PLC (Hong Kong) HSBC Holdings PLC (United Kingdom) China Construction Bank Corp., Class H Old Republic International Corp. China Life Insurance Co. Ltd., Class H CapitaMalls Asia Ltd. Capitol Federal Financial, Inc. Fifth Third Bancorp Discover Financial Services Genworth Financial, Inc., Class A1 Banco Santander (Brasil) SA, units (ADR) Banco Santander (Brasil) SA, units Longfor Properties Co. Ltd. First American Financial Corp. Türkiye Garanti Bankasi AS Prudential PLC United Overseas Bank Ltd. Deutsche Börse AG Shinhan Financial Group Co., Ltd. Bank of New York Mellon Corp. UBS AG1 Moody’s Corp. CONSUMER DISCRETIONARY — 11.58% Galaxy Entertainment Group Ltd.1 Comcast Corp., Class A Comcast Corp., Class A, special nonvoting shares DIRECTV, Class A1 Walt Disney Co. Li & Fung Ltd. Virgin Media Inc. Staples, Inc. John Wiley & Sons, Inc., Class A CTC Media, Inc. News Corp., Class A Tractor Supply Co. Time Warner Inc. Kohl’s Corp.1 Time Warner Cable Inc. Best Buy Co., Inc. Pantaloon Retail (India) Ltd. Pantaloon Retail (India) Ltd., Class B GEOX SpA Intercontinental Hotels Group PLC Jumbo SA Home Depot, Inc. YUM! Brands, Inc. NIKE, Inc., Class B Multi Screen Media Private Ltd.1,2,3 Target Corp. HEALTH CARE — 11.58% Alere Inc.1 Biogen Idec Inc.1 Fresenius SE St. Jude Medical, Inc.1 Stryker Corp. Hologic, Inc.1 NuVasive, Inc.1 McKesson Corp. Medco Health Solutions, Inc.1 Life Technologies Corp.1 Myriad Genetics, Inc.1 Forest Laboratories, Inc.1 Allergan, Inc. Alexion Pharmaceuticals, Inc.1 Edwards Lifesciences Corp.1 Medtronic, Inc. Richter Gedeon Nyrt Teva Pharmaceutical Industries Ltd. (ADR) Amil Participações SA, ordinary nominative American Medical Systems Holdings, Inc.1 Illumina, Inc.1 Amgen Inc.1 Integra LifeSciences Holdings Corp.1 ZOLL Medical Corp.1 Volcano Corp.1 Array BioPharma Inc.1 INDUSTRIALS — 10.13% Ryanair Holdings PLC (ADR) Union Pacific Corp. AirAsia Bhd.1 MSC Industrial Direct Co., Inc., Class A Capita Group PLC United Parcel Service, Inc., Class B CSX Corp. Robert Half International Inc. easyJet PLC1 Exponent, Inc.1,4 SGS SA PT AKR Corporindo Tbk AMR Corp.1 Downer EDI Ltd.2 United Continental Holdings, Inc.1 Samsung Engineering Co., Ltd. Tiger Airways Holdings Ltd.1 United Stationers Inc.1 Watsco, Inc. Beacon Roofing Supply, Inc.1 US Airways Group, Inc.1 TELECOMMUNICATION SERVICES — 4.54% América Móvil, SAB de CV, Series L (ADR) Millicom International Cellular SA PT XL Axiata Tbk1 SOFTBANK CORP. Vodafone Group PLC Avanti Communications Group PLC1 MetroPCS Communications, Inc.1 tw telecom inc.1 Telephone and Data Systems, Inc. United States Cellular Corp.1 ENERGY — 3.09% Schlumberger Ltd. FMC Technologies, Inc.1 AMEC PLC Baker Hughes Inc. UTILITIES — 0.87% GDF SUEZ Scottish and Southern Energy PLC MATERIALS — 0.56% Monsanto Co. Ecolab Inc. CONSUMER STAPLES — 0.46% Costco Wholesale Corp. MISCELLANEOUS — 4.81% Other common stocks in initial period of acquisition Total common stocks (cost: $5,713,678,000) Preferred stocks — 0.05% MISCELLANEOUS — 0.05% Other preferred stocks in initial period of acquisition Total preferred stocks (cost: $4,000,000) Shares or Value Convertible securities — 0.92% principal amount ) CONSUMER DISCRETIONARY — 0.46% Groupon Inc., Series G, convertible preferred1,2,3 $ INDUSTRIALS — 0.27% AMR Corp. 6.25% convertible notes 2014 $ US Airways Group, Inc. 7.25% convertible notes 2014 $ TELECOMMUNICATION SERVICES — 0.09% tw telecom inc. 2.375% convertible debentures 2026 $ MISCELLANEOUS — 0.10% Other convertible securities in initial period of acquisition Total convertible securities (cost: $69,028,000) Principal amount Short-term securities — 7.65% ) Freddie Mac 0.16%–0.24% due 3/15–7/27/2011 $ U.S. Treasury Bills 0.13%–0.188% due 3/31–5/19/2011 Bank of America Corp. 0.17% due 3/1/2011 JPMorgan Chase & Co. 0.19% due 3/10/2011 Jupiter Securitization Co., LLC 0.24% due 4/18/20115 Wal-Mart Stores, Inc. 0.18% due 4/18/20115 Straight-A Funding LLC 0.25% due 4/6/20115 Federal Home Loan Bank 0.33% due 12/5/2011 Procter & Gamble International Funding S.C.A. 0.16% due 3/23/20115 Fannie Mae 0.18% due 5/16/2011 NetJets Inc. 0.16% due 3/22/20115 Total short-term securities (cost: $618,705,000) Total investment securities (cost: $6,405,411,000) Other assets less liabilities Net assets $ “Miscellaneous” securities include holdings in their initial period of acquisition that have not previously been publicly disclosed. 1Security did not produce income during the last 12 months. 2Valued under fair value procedures adopted by authority of the board of trustees. The total value of all such securities, including those in “Miscellaneous,” was $107,296,000, which represented 1.33% of the net assets of the fund. This amount includes $43,963,000 related to certain securities trading outside the U.S. whose values were adjusted as a result of significant market movements following the close of local trading. 3Acquired in a transaction exempt from registration under the Securities Act of 1933. May be subject to legal or contractual restrictions on resale. Further details on these holdings appear below. Percent Acquisition Cost Value of net date(s) ) ) assets Groupon Inc., Series G, convertible preferred 12/17/2010 $ $ % Multi Screen Media Private Ltd. 9/6/2000–4/18/2002 Total restricted securities $ $ % 4The fund owns 5% or more of the outstanding voting shares of this company. See the table below for additional information. 5Acquired in a transaction exempt from registration under the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration, normally to qualified institutional buyers. The total value of all such securities was $152,764,000, which represented 1.89% of the net assets of the fund. Investments in affiliates A company is considered to be an affiliate of the fund under the Investment Company Act of 1940 if the fund’s holdings in that company represent 5% or more of the outstanding voting shares. Further details on such holdings and related transactions during the three months ended February 28, 2011, appear below. Value of affiliate Dividend income at 2/28/2011 Beginning shares Additions Reductions Ending shares ) ) Exponent, Inc. — — $ — $ Valuation disclosures The fund’s investments are reported at fair value as defined by accounting principles generally accepted in the United States of America. The fund generally determines the net asset value of each share class as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Security transactions are recorded by the fund as of the date the trades are executed with brokers. Assets and liabilities, including investment securities, denominated in currencies other than U.S. dollars are translated into U.S. dollars at the exchange rates in effect on the valuation date. Methods and inputs — The fund uses the following methods and inputs to establish the fair value of its assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market in which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained as of approximately 3:00 p.m. New York time from one or more pricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Where the investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timely available (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under guidelines adopted by authority of the fund’s board of trustees. Market quotations may be considered unreliable if events occur that materially affect the value of securities (particularly equity securities trading outside the U.S.) between the close of trading in those securities and the close of regular trading on the New York Stock Exchange. Various inputs may be reviewed in order to make a good faith determination of a security’s fair value. These inputs include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Classifications — The fund classifies its assets and liabilities into three levels based on the inputs used to value the assets or liabilities. Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values are based on significant unobservable inputs that reflect the fund’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following table presents the fund’s valuation levels as of February 28, 2011 (dollars in thousands): Investment securities: Level 1 Level 2 Level 3 Total Common stocks: Information technology $ $ * $
